Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 9/22/22 is acknowledged.  The traversal, if directed to the original claims, appears to be on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The traversal will be moot if it is related to the amended withdrawn claims. Applicant is advised the rejoinder of the claims will be considered after the elected claims are allowed.
The requirement is still deemed proper and is therefore made FINAL.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6-7,11-12,14 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Zhang (US 20220155562).

    PNG
    media_image1.png
    674
    739
    media_image1.png
    Greyscale

Regarding claim 1, Zhang teaches (Fig. 15, Tables 15, ++-+++-...) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having refractive power with a convex object-side surface;
a second lens having positive refractive power;
a third lens having refractive power;
a fourth lens having refractive power;
a fifth lens having refractive power;
a sixth lens having positive refractive power with a convex image-side surface; and
a seventh lens having negative refractive power,
wherein f*tan(FOV/2)>4.0 mm (4.036), and
0<f/R9<1.0 (4.81/14.627),
where f is an effective focal length of the optical imaging system, FOV is a maximum field-of-view of the optical imaging system, and R9 is a radius of curvature of an object-side surface of the fifth lens.

Regarding claim 6, Zhang further teaches The optical imaging system according to claim 1, wherein |T12−ET12|*10<1.0 mm (~ 0.15),
where ET12 is an edge spaced interval between the first lens and the second lens, and T12 is a spaced interval between the first lens and the second lens along the optical axis.

Regarding claim 7, Zhang further teaches The optical imaging system according to claim 1, wherein 0.4 mm≤(CT4+CT5+CT7)/3<0.6 mm ((0.697+0.262+0.444)/3),
where CT4 is a center thickness of the fourth lens along the optical axis, CT5 is a center thickness of the fifth lens along the optical axis, and CT7 is a center thickness of the seventh lens along the optical axis.

Regarding claim 11, Zhang further teaches The optical imaging system according to claim 1, wherein 2<f/R1<3 (4.81/2.097),
where f is the effective focal length of the optical imaging system, and R1 is a radius of curvature of the object-side surface of the first lens.

Regarding claim 12, Zhang further teaches The optical imaging system according to claim 1, wherein 1<R5/R6<2 (3.643/3.491),
where R5 is a radius of curvature of an object-side surface of the third lens, and R6 is a radius of curvature of an image-side surface of the third lens.

Regarding claim 14, Zhang further teaches The optical imaging system according to claim 1, wherein the optical imaging system further comprises a stop, and 0.7<SL/TTL≤0.9 (5.295/5.92),
where SL is a distance along the optical axis from the stop to an imaging plane of the optical imaging system, and TTL is a distance along the optical axis from the object-side surface of the first lens to the imaging surface.

Claim(s) 1-2,10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20200393653).

    PNG
    media_image2.png
    760
    668
    media_image2.png
    Greyscale

Regarding claim 1, Chen teaches (Fig. 15, Tables 15, -+++++-...) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having refractive power with a convex object-side surface (near edge);
a second lens having positive refractive power;
a third lens having refractive power;
a fourth lens having refractive power;
a fifth lens having refractive power;
a sixth lens having positive refractive power with a convex image-side surface; and
a seventh lens having negative refractive power,
wherein f*tan(FOV/2)>4.0 mm (4.1), and
0<f/R9<1.0 (1.84/22),
where f is an effective focal length of the optical imaging system, FOV is a maximum field-of-view of the optical imaging system, and R9 is a radius of curvature of an object-side surface of the fifth lens.

Regarding claim 2, Chen further teaches The optical imaging system according to claim 1, wherein 10*|R2−R3|/f<0.5 (0.2/1.84),
where R2 is a radius of curvature of an image-side surface of the first lens, R3 is a radius of curvature of an object-side surface of the second lens, and f is the effective focal length of the optical imaging system.

Regarding claim 10, Chen further teaches The optical imaging system according to claim 1, wherein |f/f4|+|f/f5|≤0.3 (1.84/18.45+1.84/17.47),
where f is the effective focal length of the optical imaging system, f4 is an effective focal length of the fourth lens, and f5 is an effective focal length of the fifth lens.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1,3,5,9,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian (US 11314059). 

    PNG
    media_image3.png
    706
    477
    media_image3.png
    Greyscale

Regarding claim 1, Bian teaches (Fig. 1, Tables 1,13, ++-+-+-) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having refractive power with a convex object-side surface;
a second lens having positive refractive power;
a third lens having refractive power;
a fourth lens having refractive power;
a fifth lens having refractive power;
a sixth lens having positive refractive power with a convex image-side surface (near edge); and
a seventh lens having negative refractive power,
wherein f*tan(FOV/2) (4.848x0.81=3.9), and
0<f/R9<1.0 (4.848/5.317),
where f is an effective focal length of the optical imaging system, FOV is a maximum field-of-view of the optical imaging system, and R9 is a radius of curvature of an object-side surface of the fifth lens.

	Bian does not explicitly teach f*tan(FOV/2)>4.0 mm.
Absent any showing of criticality and/or unpredictability, having f*tan(FOV/2)>4.0 mm  would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size by scaling up the system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bian by having f*tan(FOV/2)>4.0 mm for the purposes of having desired size by scaling up the system.
 
Regarding claim 3, Bian further teaches The optical imaging system according to claim 1, wherein T12/(CT2−CT1)≤0.2 (0.039/-0.47),
where T12 is a spaced interval between the first lens and the second lens along the optical axis, CT1 is a center thickness of the first lens along the optical axis, and CT2 is a center thickness of the second lens along the optical axis.

Regarding claim 5, Bian further teaches The optical imaging system according to claim 1, wherein 1≤|T45−T56|/|T56−T67|<4 (2.25),
where T45 is a spaced interval between the fourth lens and the fifth lens along the optical axis, T56 is a spaced interval between the fifth lens and the sixth lens along the optical axis, and T67 is a spaced interval between the sixth lens and the seventh lens along the optical axis.

Regarding claim 9, Bian further teaches The optical imaging system according to claim 1, wherein −0.5≤f/f3<0 (4.848/-20),
where f is the effective focal length of the optical imaging system, and f3 is an effective focal length of the third lens.

Regarding claim 13, Bian further teaches The optical imaging system according to claim 1, wherein f/(EPD*ImgH)<0.5 mm−1 (1.55/4),
where f is the effective focal length of the optical imaging system, EPD is an entrance pupil diameter of the optical imaging system, and ImgH is half of a diagonal length of an effective pixel area on an imaging plane of the optical imaging system.

Claim(s) 1,3-4,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20190346663). 

    PNG
    media_image4.png
    603
    489
    media_image4.png
    Greyscale

Regarding claim 1, Tang teaches (Fig. 5, Table 5, ++-+-+-) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having refractive power with a convex object-side surface;
a second lens having positive refractive power;
a third lens having refractive power;
a fourth lens having refractive power;
a fifth lens having refractive power;
a sixth lens having positive refractive power with a convex image-side surface; and
a seventh lens having negative refractive power,
wherein f*tan(FOV/2) (4.38x0.79), and
0<f/R9<1.0 (4.38/21),
where f is an effective focal length of the optical imaging system, FOV is a maximum field-of-view of the optical imaging system, and R9 is a radius of curvature of an object-side surface of the fifth lens.

	Tang does not explicitly teach f*tan(FOV/2)>4.0 mm.
Absent any showing of criticality and/or unpredictability, having f*tan(FOV/2)>4.0 mm  would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size by scaling up the system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tang by having f*tan(FOV/2)>4.0 mm for the purposes of having desired size by scaling up the system.
 
Regarding claim 3, Tang further teaches The optical imaging system according to claim 1, wherein T12/(CT2−CT1)≤0.2 (0.043/0.366),
where T12 is a spaced interval between the first lens and the second lens along the optical axis, CT1 is a center thickness of the first lens along the optical axis, and CT2 is a center thickness of the second lens along the optical axis.

Regarding claim 4, Tang further teaches The optical imaging system according to claim 3, wherein 0<T12/(CT2−CT1)≤0.2 (0.043/0.366),
where T12 is the spaced interval between the first lens and the second lens along the optical axis, CT1 is the center thickness of the first lens along the optical axis, and CT2 is the center thickness of the second lens along the optical axis.

Regarding claim 8, Tang further teaches The optical imaging system according to claim 1, wherein 1≤f/f12<1.3 (4.38/4.23),
where f is the effective focal length of the optical imaging system, and f12 is a combined focal length of the first lens and the second lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234